EXHIBIT 10.11




Loan No. 526436:11







LOCKBOX AGREEMENT




This LOCKBOX AGREEMENT (the "Agreement") is made as of the 11 day of May, 2010,
by and between INLAND DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a Delaware
limited liability company, with a principal place of business at 2901
Butterfield Road, Oak Brook, Illinois 60523 ("Borrower"), and JOHN HANCOCK LIFE
INSURANCE COMPANY (U.S.A.), a Michigan corporation, having a principal place of
business at 197 Clarendon Street, Boston, Massachusetts 02116 ("Lender").




A.

RECITALS




1.

Borrower has applied to Lender for a real estate mortgage loan in the amount of
Six Million Eight Hundred Thousand and No/100 Dollars ($6,800,000.00) (the
“Loan”), to be evidenced by its note (the “Note”) of even date herewith, and
secured by, inter alia, that certain Mortgage, Assignment of Leases and Rents
and Security Agreement and Fixture Filing (the “Mortgage”) on property now
commonly known as Pleasant Hill Commons, 3307-3343 S. Orange Blossom Trail,
Kissimmee, Florida (the “Property”), bearing the same date as the Note.




2.

Lender has agreed to make the Loan to Borrower as long as Borrower agrees to
establish a lockbox and deposit the rent and other amounts due and owing on the
Property into a lockbox account upon the occurrence of an Event of Default (as
hereinafter defined) to be held and applied in accordance with the terms of this
Agreement.




3.

Borrower has agreed to so establish a lockbox and deposit the rent and other
amounts due and owing on the Property into a lockbox account upon the occurrence
of an Event of Default to be held and applied in accordance with the terms of
this Agreement.




4.

Borrower and Lender have executed escrow instruction letters to each of the
Tenants (the “Tenant Direction Letters”) and Borrower has delivered to Lender
the Tenant Direction Letters to be held in escrow.




5.

Lender, Borrower and Bank of America, N.A. (“Lockbox Bank”) entered into that
certain Deposit Account Control Agreement dated of even date herewith (“Control
Agreement”) attached hereto as Exhibit B in which Lockbox Bank acknowledges the
security interest and control of Lender over the Account in accordance with the
terms of this Agreement.




6.

Upon the occurrence of an Event of Default, Lender will (i) deliver the Tenant
Direction Letters to the Tenants, (ii) send notice to the Lockbox Bank that the
lockbox account is activated pursuant to the terms of the Control Agreement and
(iii) hold the Lockbox Account (as defined below) pursuant to the terms of this
Agreement.




NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained in this Agreement and other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, Borrower and
Lender hereby agree as follows:




1.

Definitions. Any capitalized term utilized in this Agreement shall have the
meaning as specified in the Mortgage, unless such term is otherwise specifically
defined.  For purposes of this Agreement and in addition to the terms defined
elsewhere in this Agreement, the following capitalized terms shall have the
meanings indicated:




(a)

Account shall have the meaning assigned in Section 3 of this Agreement.














Loan No. 526436:11










(b)

Event of Default shall mean a default under this Agreement or the occurrence of
an Event of Default under the Note, the Mortgage or the other Loan Documents.




(c)

Leases shall mean those certain leases and occupancy agreements in place from
time to time at the Property granting leasehold estates, estates for a period of
years or other rights to use and occupy space at the Property.  




(d)

Loan Documents shall have the meaning assigned in the Note.




(e)

Lockbox Amount shall mean any deposits of Rent, and all other funds deposited in
the Account pursuant to this Agreement.




(f)

Lockbox Bank shall have the meaning assigned to it in Section 3.




(g)

Monthly Debt Service Payment Amount shall mean the monthly payments due under
the Note.




(h)

Rents shall mean all rents, additional rent, and other monetary obligations and
income, of any nature whatsoever, payable by Tenants to Borrower under the
Leases.




(i)

Servicer shall have the meaning ascribed in Section 8 below.




(j)

Tenants shall mean tenants and occupants at the Property under written or
unwritten leases, tenancies, occupancy agreements or other rights to use and
occupy the space at the Property as they may be in effect from time to time.







2.

Rent Deposits.  Borrower covenants and agrees that upon the occurrence of an
Event of Default:

 




(a)

Deposits.  Borrower shall pay, or shall cause to be paid, all Rents and other
income from the Property directly by Tenants to Lender pursuant to the terms of
this Agreement, which amounts shall be deposited directly into the Account.
  Borrower authorizes Lender to send to Tenants the Tenant Direction Letters.
 Borrower shall obtain each Tenant’s consent to the Tenant Direction Letter.
 Without limitation of the foregoing, Borrower shall notify Tenants to commence
making such payments of Rent directly into the Account and shall take all
actions required by Lender to cause such payments of Rent to be made directly
into the Account.  The foregoing action and remedy shall be in addition to, and
not in limitation of, the other remedies available to the Lender under the Loan
Documents.




(b)

Notice to Lockbox Bank.  Lender shall send notice to the Lockbox Bank of the
Account’s activation, The notice is in the form of Exhibit B attached to the
Control Agreement.

  

(c)

Holding Amounts in Trust. If Borrower receives any Rents or other income from
the Property despite the foregoing provisions, then (1) such amounts shall be
deemed to be part of the Lockbox Amount and shall be held in trust for the
benefit, and as the property, of Lender, (2) such amounts shall not be
commingled with any other funds or property of Borrower, and (3) Borrower shall
deposit such amounts into the Account within three (3) business days of receipt.




(d)

 Attorney-in-Fact.  Borrower hereby constitutes and appoints Lender as their
true and lawful attorney-in-fact with full power of substitution to collect all
of the Rents and to provide any necessary endorsement or signature required to
collect and deposit the Rents into the Account.  











-2-







Loan No. 526436:11







This power of attorney shall be construed to be a power coupled with an interest
which cannot be revoked.




(e)

No Termination or Amendment.  Without the prior written consent of Lender,
Borrower shall not (1) terminate, amend, revoke or modify any obligation of any
Tenants to pay Rents other than as provided in this Agreement, or (2) direct or
cause any Tenant to pay any Rent in any manner other than as provided in this
Agreement; provided, however, that the foregoing shall not modify Borrower’s
rights with respect to “Small Leases” as provided in Section 7 of the Mortgage
and in the Assignment of Leases and Rents of even date executed by Borrower as
Assignor to Lender as Assignee.  




(f)

Control.  The Lockbox Amount shall be held, controlled and released by Lender,
and used by Borrower, in accordance with, and to the extent permitted by, the
terms and conditions of this Agreement.  Lender (or a designated representative
of Lender) shall have the sole right to make withdrawal of the Lockbox Amount.




3.

Lockbox Amount. Borrower covenants and agrees that upon the occurrence of an
Event of Default:




(a)

Establishment of Account.  Lender or Servicer shall hold the Lockbox Amount in
one or more interest bearing lock box accounts (“Account” or “Accounts”, as the
case may be) established and invested at such financial institutions as Lender
shall select in its sole discretion (subject to Subparagraph 3(d) below) from
time to time.  The initial Account shall be established at the following
financial institution with the following address:




Bank of America NA

c/o Inland Diversified Kissimmee Pleasant Hill, LLC

16329 Collections Center Drive

Chicago, Illinois 60693

Wire ABA# 026009593

ACH ABA # 053000196

Credit Bank Account#:2370-1733-7869

Credit to:  Inland Diversified Kissimmee Pleasant Hill, LLC/John Hancock Life
Insurance Company (U.S.A.), its successors and/or assigns

For Loans:  526436:11




(b)

Interest.  Any interest earned on the Account shall be for the benefit of
Borrower and shall be added to the principal balance of the Account and
disbursed in accordance with this Agreement.  Lender shall not be responsible
for any losses resulting from investment of any of the Lockbox Amount or for
obtaining any specific level or percentage of earnings on such investment.




(c)

Type of Account.  The Lockbox Amount deposited pursuant to this Agreement shall
be invested by the Lender in Accounts maintained in the name of the Lender or
its Servicer in commercial or savings banks provided that such Accounts shall at
all times be insured by the Federal Deposit Insurance Corporation to the fullest
possible extent consistent with applicable laws (currently $100,000), and
further provided that the Accounts shall be demand accounts.




(d)

Lockbox Bank.  The financial institution selected by the Lender to hold the
Account and then holding the Account from time to time and any successor or
assign to such institution shall be referred to as the Lockbox Bank. Borrower
agrees that any loss of funds while in the hands of the Lockbox Bank is at the
risk of the Borrower.  Borrower further acknowledges and agrees to be fully
responsible for any and all fees charged by the Lockbox Bank for the Accounts.
Lender reserves the right in its sole discretion to move the Account to another
bank in the











-3-







Loan No. 526436:11







event the Lockbox Bank fails to satisfy the criteria of Lender or any rating
agency; provided, however, that in the event Lender elects to change the Lockbox
Bank pursuant to this subparagraph 3(d), Borrower shall have the right to
recommend another bank to serve as Lockbox Bank, and Lender shall not
unreasonably refuse to consider such recommendation provided that the bank
satisfies the criteria of Lender or any rating agency.




(e)

Property of Lender.  The Lockbox Amount and all monies in the Accounts shall be
deemed the sole property of Lender and may not be used by or deemed cash
collateral of Borrower, or any other party in any bankruptcy proceeding filed by
or against Borrower or any of its affiliates.




4.

Application of Deposits.   




          After an Event of Default, Lender may hold all Lockbox Amounts in the
Account.  Lender shall be under no obligation to make any disbursements to
Borrower or any other parties and may exercise all other rights and remedies
under this Agreement and the Loan Documents, including without limitation the
rights set forth in Section 6 of this Agreement.




The foregoing rights of Lender to disburse amounts from the Lockbox Amount from
the Account shall create no obligation of Lender to fund, guaranty or make
payments on the Loan or any other obligations of Borrower or its affiliates.  




5.

Term; Termination.  The Lockbox Amount shall remain on deposit with Lender in
accordance with the terms of this Agreement for as long as any sums remain due
and payable to Lender under the Loan Documents.   




6.

Remedies.   




(a)

Security Interest.  In order to secure Borrower's repayment of the Note and
performance of all other covenants and conditions required on the part of
Borrower to be observed or performed under the Loan Documents and this
Agreement, Borrower hereby pledges, assigns and grants to Lender a continuing
first lien security interest in the Lockbox Amount and the Accounts (to the
extent that Borrower possesses any interest in the Lockbox Amount and the
Accounts), and hereby pledges, assigns and grants to Lender a present assignment
of, first lien upon, and a prior perfected security interest in the Lockbox
Amount and the Accounts and all documents evidencing the Lockbox Amount and the
Accounts, together with any and all proceeds of the foregoing.  Borrower hereby
acknowledges that Lender has complete dominion and control over the Lockbox
Amount (subject to the terms and conditions hereof) and the Accounts, and
Borrower shall not, without the express written consent of Lender, have any
access to or right to draw against any of the Lockbox Amount or the Accounts.




(b)

Remedies and Application.  Upon the occurrence of an Event of Default or in the
event of Borrower's breach of any provision of this Agreement, Lender shall have
all remedies available under Article 9 of the Uniform Commercial Code, under
common law, and under any other applicable laws and, in addition, may apply any
amounts then or thereafter deposited as the Lockbox Amount or in the Account in
such order and in such amounts as Lender shall elect, in its sole and absolute
discretion:  (i) to repayment of the indebtedness evidenced by the Notes and the
Loan Documents; and/or (ii) toward reimbursement of Lender for any losses or
expenses (including, without limitation, reasonable legal fees actually
incurred) suffered or incurred by Lender as a result of such Event of Default or
breach.




7.

Indemnification.  Borrower indemnifies and shall hold harmless Lender from and
against any and all liabilities, obligations, claims, demands, damages,
penalties, causes of action, losses, fines, costs and











-4-







Loan No. 526436:11







expenses (including without limitation reasonable attorneys' fees and expenses
actually incurred) imposed upon or incurred by Lender arising from, or in
connection with, directly or indirectly, this Agreement.  This indemnity is in
addition to any other indemnity agreements made by Borrower to Lender in the
Mortgage, the Note or in any of the other Loan Documents.  Borrower covenants
and agrees that, in performing any of its duties under this Agreement, neither
Lender nor any of its successors or assigns shall be liable for any losses,
costs or damages which may be incurred by any of them as a result thereof,
except for any losses, costs or damages arising out of the willful misconduct or
gross negligence of such party.   




8.

Servicer.   The Lender may, at its option, delegate its duties and
responsibilities under this Agreement to a servicing agent (“Servicer”) and the
Servicer may deposit, administer and hold the Lockbox Amount and other funds in
the Account.   




9.

Fees and Costs.   Borrower shall pay Lender at the closing of the Loan a one
time administrative fee of $500.00 for its services in administering the
Reserve.




10.

Other Agreements.     




(a)

Standard of Consent.  Except as otherwise expressly provided in this Agreement,
in any instance in which the consent or approval of Lender is required or may be
given or where any determination, judgment or decision is to be rendered by
Lender under this Agreement, such approval and consent shall be given or
withheld in Lender's sole and absolute discretion.




(b)

Notices.  All notices hereunder shall be given in accordance with the provisions
of the Mortgage, except that all notices hereunder to Lender shall be given to
the following address:    John Hancock Life Insurance Company (U.S.A.), 197
Clarendon Street, Boston, Massachusetts 02116, Attn: Arthur Francis, Loan Number
526436:11.




(c)

Successors and Assigns.  This Agreement shall be binding upon Borrower and its
successors and assigns, including without limitation successors in interest of
Borrower in and to all or any part of the Property, and shall inure to the
benefit of and may be enforced by Lender and its successors and assigns.
 Borrower shall not assign any of its rights or obligations under this
Agreement.




(d)

No Third Party Beneficiary.  This Agreement is intended solely for the benefit
of Borrower and Lender, and no third party shall have any right or interest in
this Agreement, nor any right to enforce this Agreement against any party to
this Agreement.




(e)

Entire Agreement.  This Agreement contains the complete and entire understanding
of the parties with respect to the matters covered and may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Borrower and Lender, but only by an
agreement in writing signed by the party against whom the enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.




(f)

No Further Pledge or Assignment.  Borrower hereby covenants that it shall not
further pledge, assign or grant a security interest or any other interest in or
to, the Lockbox Amount or the Account, or any proceeds, replacement or
substitutes of such amounts and such amounts shall not be encumbered, pledged,
assigned or be made subject to a security interest, unless or until such amounts
are disbursed to Borrower in accordance with this Agreement.














-5-







Loan No. 526436:11







(g)

Remedies Cumulative.  No right or remedy conferred upon or reserved to Lender
under this Agreement is intended to be exclusive of any other right or remedy,
and each and every such right and remedy shall be cumulative and concurrent and
may be enforced separately, successively or together, and may be exercised from
time to time as often as may be deemed necessary by Lender.




(h)

Relationship.  Nothing in this Agreement or in the Loan Documents is intended to
create, nor creates, nor shall be deemed to create, a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender, nor to grant Lender any interest in the Property other than that of
creditor or mortgagee.




(i)

Conflicts.  If any provisions of this Agreement shall conflict with any
provisions of the other Loan Documents regarding the Lockbox Amount, the
provisions contained in this Agreement shall control.




(j)

Severability.  If any term, covenant or condition of this Agreement is held to
be invalid, illegal or unenforceable in any respect, this Agreement shall be
construed without such provision.




(k)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida and the applicable laws of the United
States of America.




(l)

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which when taken together shall constitute one and the same original.




(m)

Headings.  Headings are for convenience and reference only and in no way define
or limit the provisions of this Agreement.







[Remainder of page intentionally left blank; signature page to follow]











-6-







Loan No. 526436:11










IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
date first above written.




LENDER:




JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)




By:  /s/ Jeffrey H. Packard

Name: Jeffrey H. Packard

Title: Assistant Vice President










BORROWER:

INLAND DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a Delaware limited liability
company




By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation




By: /s/ Barry L. Lazarus

Barry L. Lazarus

President











-7-







Loan No. 526436:11







EXHIBIT A




Form of Tenant Direction Letter




_______________, 20__

________________

________________

________________




Re:

Lease dated __________________ between _______________________, as original
Landlord (with the undersigned Borrower having succeeded to landlord’s interest
under the Lease), and ___________________, as Tenant, concerning premises
located at ________________




Ladies and Gentlemen:




This letter shall constitute our joint directions and notice to you that the
undersigned Borrower (“Borrower”) has granted a security interest in the
captioned lease and all rents, additional rent and all other monetary
obligations to landlord thereunder (collectively, "Rent") in favor of John
Hancock Real Estate Finance, Inc. as lender ("Lender"), to secure certain of the
Borrower’s obligations to Lender.  The undersigned hereby irrevocably instructs
and authorizes you to disregard any and all previous notices sent to you in
connection with Rent and hereafter to [deliver all Rent checks to the following
address:  ________________________] [wire transfer all Rent to the following
account]:




_______________________

_______________________

_______________________

_______________________

Routing Transit #:  

_____________________

Credit To:

_____________________

For Loans:

_____________________




The instructions set forth herein are irrevocable and are not subject to
modification in any manner, except that Lender, or any successor lender so
identified by Lender, may by written notice to you modify or rescind the
instructions contained herein.  The Borrower may not change the instructions and
hereby instructs the Tenant not to  honor any change to the instructions without
the written consent of Lender.




Sincerely,




BORROWER:

INLAND DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a Delaware limited liability
company




By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation




By:

Name:

Title:

















-8-







EXHIBIT 10.11




Loan No. 526436:11







LENDER:




JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)




By:

Name:

Title:














Loan No. 526436:11










ACKNOWLEDGMENT AND AGREEMENT




The undersigned acknowledges notice of the security interest of Lender and
hereby confirms that the undersigned will honor the above instructions until
receipt of written direction of the Lender modifying or rescinding such
directions.













By:  

Name:  

Its:  

Dated as of: __________________, 20__.







 














-10-





